Citation Nr: 1456560	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for asthma, to include as due to exposure to mustard gas, or in the alterative, as due to exposure to sand and dust.  

3.  Entitlement to service connection for a cardiovascular disability, to include hypertension with chest pain.

4.  Entitlement to service connection for a disability of the fingers of both hands manifested by tinging and numbness, to include as secondary to a cardiovascular disability to include hypertension with chest pain.

5.  Entitlement to service connection for a bilateral leg disability manifested by tinging and numbness, to include as secondary to cardiovascular disability to include hypertension with chest pain.



REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to June 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia. 

These matters were previously before the Board in July 2013 and were remanded for further development.  The issues have now returned to the Board for further appellate consideration.

In May 2014, the Veteran and his mother testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The record was held open for 60 days after the hearing to allow the Veteran or his representative to submit additional evidence.  In a June 2014 motion, associated with the claims file in the Veterans Benefits Management System, the Veteran's representative requested the record be held open an additional 30 days.  

In November 2013, it appears the Veteran's representative submitted additional evidence.  In August 2014, the Veteran's representative submitted additional evidence, both new and duplicative of the November 2013 evidence, to the Board, and the Veteran waived review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The issues of entitlement to service connection for residuals of a back injury, entitlement to service connection for asthma, to include as due to exposure to mustard gas, or in the alterative, as due to exposure to sand and dust, and entitlement to service connection for a cardiovascular disability to include hypertension with chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most competent and probative evidence of record does not show that the Veteran currently has a chronic disability of the fingers of either hand manifested by tinging and numbness. 

2.  The most competent and probative evidence of record does not show that the Veteran currently has a chronic bilateral leg disability manifested by tinging and numbness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by tingling and numbness of the fingers of the hands have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for a disability manifested by tingling and numbness of the bilateral legs have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2009 satisfied the duty to notify provisions with respect to service connection on a direct basis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. The letter did not include the criteria for secondary service connection.  However, as the Board finds in the decision herein that there is no demonstration of the current disability element for service connection as to finger and leg disabilities, an additional remand to provide a notification letter regarding secondary service connection is not required and would constitute unreasonable delay and expenditure of VA resources.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994).

VA satisfied the duty to assist the appellant under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records have been obtained and associated with the claims file.  However, the Veteran's complete service treatment records (STRs) are not available.  The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  However, the missing STRs are not relevant to the appeal before the Board, since the Veteran, in May 2014 testimony, stated he did not complain of numbness or tingling related to the claims decided herein during service and, therefore, a remand for further assistance with respect to these claims is not necessary.  Thus, appellate review may proceed without prejudice to the Veteran.

The Board recognizes that a March 2014 VA treatment referenced the Veteran received Social Security disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are relevant to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts, 6 Vet. App. at 476 (citing the Federal Rule of Evidence 401 defining relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence).  There is no indication that the Veteran's Social Security records would be relevant to these claims as there has been no demonstration of the disabilities at issue.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) (VA is not obligated to obtain records which are not pertinent to the issue on appeal).  VA's duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support the claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Nor should any other evidentiary development be undertaken in support of this appeal.  While VA has not provided a medical examination to the Veteran, the standard for VA to provide an examination was not satisfied.  VA has a duty to provide a medical examination when it is necessary to make a decision on a claim if the evidence (including lay statements of the Veteran), contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, while the Veteran has stated he has had numbness and tingling of the fingers of both hands and of his bilateral legs, the medical evidence does not show that the Veteran has had complaints of such related to either claim at any time proximate to the claims or during the pendency of the claims.  In fact, the medical evidence indicates the opposite, and, thus, VA does not have a duty to assist the Veteran by obtaining medical examinations for the claims decided herein.

Having thus established that eliciting additional records, or obtaining VA examinations, would serve no useful purpose, the Board finds that further development on procedural grounds is also unnecessary in this case.  That is because there has already been substantial compliance with the Board's July 2013 directive to afford the Veteran a Board hearing.  A May 2014 videoconference hearing was held, as indicated above.  Thus, the Board finds there has been substantial compliance with the July 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In further compliance with the fundamentals of due process, the Veteran has been afforded a hearing before the undersigned VLJ in support of this appeal.  See 38 C.F.R. § 20.700(a) (2014).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2014, the issues on appeal were fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

The evidence of record includes subjective lay statements and May 2014 testimony of numbness and tingling of the fingers of both hands and the bilateral legs.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the Veteran's reported symptoms with respect to his fingers of his bilateral hands or his bilateral legs.

Specifically, an October 2008 VA treatment record found CN (cranial nerves) 2-12 grossly intact, motor strength 5/5 globally and bilaterally, as well as no clubbing, cyanosis, or edema of the extremities.  A May 2011 private treatment record noted pedal pulses equal, no cyanosis with respect to the Veteran's extremities.  It further documented the neurovascular was intact with full normal range of motion.  The May 2011 private treatment record found the Veteran's motor strength was 5/5 in all extremities and sensory grossly intact.   The May 2011 private treatment record noted cranial nerves II-XII were grossly intact.  The same record for DVT (Deep Venous Thrombosis) examination noted no leg swelling.  

A September 2012 VA treatment record found no edema, clubbing or cyanosis, and pedal pulses full and equal with respect to the Veteran's extremities.  The same record also found normal muscle tone and strength and that the Veteran's reflexes were equal bilaterally.  In an October 2012 VA treatment record the Veteran denied symptoms of uncontrolled hypotension.  

In a March 2013 VA treatment record, the Veteran denied loss of protective sensation and noted Semmes Weinstein Monofilament 5.07 gram intact to 10/10 areas, bilaterally.  A May 2013 VA treatment record, with respect to the Veteran's extremities noted no edema, clubbing or cyanosis and pedal pulses full and equal.  An October 2013 VA treatment record, with respect to the Veteran's extremities noted  +1 edema; however, pedal pulses were noted as full and equal.  Thus, review of the medical evidence reveals an absence of complaints of tingling or numbness in either leg or in the fingers of either hand.  Moreover, the evidence, in particular the March 2013 VA treatment record, reveals the Veteran denied numbness, as it documented the Veteran denied loss of protective sensation.  

The Board recognizes the Veteran's belief that he has tingling and numbness of the fingers of the hands, and of the legs, which may be caused by a cardiac disability or hypertension.  Specifically, the Veteran, in May 2014 testimony, reported a VA doctor told him that such was a result of cardiovascular disability.  The Veteran further reported that he has not received treatment for tingling and numbness but takes medication for cardiac issues and hypertension.  Nevertheless, the Veteran has not alleged that a specific diagnosis has been made of a distinct chronic disability with respect to his numbness or tingling.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the Veteran is not considered competent to provide a diagnosis for either.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced tingling and numbness.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such a diagnosis of a chronic disability manifested by numbness or tingling of the fingers of the bilateral hands or of the bilateral legs.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Thus, the most probative evidence fails to demonstrate that the Veteran has disabilities manifested by numbness or tingling of the fingers of the hands or of the legs.  As such, service connection is not warranted for either claim.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had a disability that resolved during the pendency of the claims.  Rather, as discussed above, the Board finds that the most probative evidence does not establish that the Veteran had disabilities manifested by numbness or tingling of the fingers of the hands or of the legs at any point during the appeal period or prior to his filing a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In light of the above, the Board finds that entitlement to service connection for a disability manifested by numbness or tingling of the fingers of the hands to include as secondary to a cardiovascular disability to include hypertension with chest pain, and entitlement to service connection for a disability manifested by numbness or tingling of the legs, to include as secondary to a cardiovascular disability to include hypertension with chest pain, is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. (1990).


ORDER

Entitlement to service connection for a chronic disability of the fingers of the hands manifested by tinging and numbness is denied. 

Entitlement to service connection for a chronic bilateral leg disability manifested by tinging and numbness is denied.


REMAND

The claims of entitlement to service connection for residuals of a back injury, entitlement to service connection for asthma, to include as due to exposure to mustard gas, or in the alterative, as due to exposure to sand and dust, and entitlement to service connection for a cardiovascular disability, to include hypertension with chest pain, are remanded for additional development and consideration.

As noted above, the Veteran's STRs have not been located in their entirety, even after attempts by the RO to do so through official sources in January 2009 and April 2009.  Where service medical records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The record does not show that this has been accomplished.  The Veteran was not provided a NA Form 13055, and while he was specifically informed, in July 2009, by the RO that his active duty records were not located in their entirety and that he should submit any records in his possession, he was not informed of alternative documents that he may submit or request assistance in procuring.  Thus, the Veteran must be so informed on remand.

In May 2014 testimony, the Veteran reported he was hospitalized during active service at Reed Army Hospital in 1987 due to a motor accident, in which he hurt his back.  The record does not reflect such records have been obtained or attempted to be obtained.  Thus, a request for clinical and hospitalization records from Reed Army Hospital from 1987, should be made on remand.

The record reflects the Veteran most recently received VA treatment from the Atlanta VA Medical Center (VAMC) in March 2014.  Additionally, in May 2014 testimony, the Veteran referenced treatment for a cardiac disability from the James A. Haley Veterans' Hospital located in Tampa, Florida in 2001.  The claims file does not contain records for 2001 but such may be relevant to determine the etiology of the Veteran's cardiac claim related to such.  Thus, on remand, VA treatment records, from the James A. Haley Veterans' Hospital, to include all associated outpatient clinics, dated in 2001, and updated VA treatment records from the Atlanta VAMC, to include all associated outpatient clinics, since March 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

In May 2014 testimony, the Veteran referenced an employment examination from the Los Angeles Police Department, conducted in 1989, which is not of record, and which indicated the Veteran had hypertension.  The Veteran also referenced records from Kaiser Permanente from 1989 to 1990 relevant to his cardiac disability, which are also not of record.  In May 2014 testimony, the Veteran also referenced that his asthma preexisted service, and cited treatment from Grady Hospital and Dr. Horassi in College Park, Georgia.  Records from Grady Hospital prior the Veteran's service have not been attempted to be obtained, nor have records from Dr. Horassi.  Finally, the Veteran referenced chiropractic treatment from a provider, surname Hud, located in East Point, Georgia, relevant to his back claim, which are also not of record.  Thus, the necessary authorization should be obtained from the Veteran and any relevant private records, from the Los Angeles Police Department in 1989, Kaiser Permanent from 1989 to 1990, from Grady Hospital and Dr. Horassi prior to June 1985, and current treatment records from provider Hud, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  The Veteran has yet to be afforded a VA examination for entitlement to service connection for residuals of a back injury, entitlement to service connection for asthma, to include as secondary to mustard gas, or in the alterative, as due to exposure to sand and dust, and entitlement to service connection for a cardiac disability, to include hypertension with chest pain.

VA treatment records, including in November 2009, list chronic back pain, hypertension and asthma as active problems.  In May 2014 testimony, the Veteran stated his cardiac disability is linked to stress during service in stationed in the Mohave desert with asthma, due to cliques that existed within his unit and the pressure of his job.  In May 2014 testimony, the Veteran attributed his back pain to a motor vehicle accident during service.  Thus, as there is at least an indication of a link between the Veteran's cardiovascular disability and back disability, and his military service based on his sworn testimony regarding events in service, the Board finds that a VA examination is warranted on remand for these claims.  See McLendon, 20 Vet. App. at 81.

In May 2014 testimony, the Veteran stated his asthma was preexisting and aggravated by sand and dust exposure during service.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran's June 1984 enlistment examination report does not indicate asthma; therefore, the Board notes that the presumption of soundness applies.  However, as some evidence, including the Veteran and his mother's May 2014 testimony, suggests the Veteran's asthma may have preexisted service and to rebut the presumption of soundness, the evidence must be undoubtedly clear and unmistakable, thus the Board finds that the claim must be remanded to have a VA physician provide an opinion regarding this issue and to determine the nature and etiology of the Veteran's asthma.

As noted above, March 2014 VA treatment records referenced the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter informing him of alterative documents that he may submit or request assistance in procuring, as the entirety of his STRs have not been located, and request that the Veteran to complete a NA Form 13055, or equivalent and if the Veteran submits a completed NA Form 13055, or equivalent, seek alternate service department records through the National Archives or other appropriate agency.

2.  Request and attempt to obtain any of the Veteran's clinical and hospitalization records, from Reed Army Hospital dated in 1987.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the Veteran's VA treatment records, from the James A. Haley Veterans' Hospital, to include all associated outpatient clinics, dated in 2001, and updated VA treatment records from the Atlanta VAMC, to include all associate outpatient clinics, since March 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Obtain the necessary authorization from the Veteran and then attempt to obtain records from the Los Angeles Police Department from 1989, Kaiser Permanent from 1989 to 1990, from Grady Hospital and Dr. Horassi prior to June 1985 and current chiropractic treatment records from provider Hud.  All attempts to obtain these records must be documented in the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Contact the SSA and request a copy of the determination, and medical records upon which the determination was based, relative to the Veteran's award of SSA disability benefits.

6.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a back injury.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  If a back disability is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a back disability had its onset in active service or is otherwise related to active service.

Additionally, the examiner should give consideration to the Veteran's theory that such is due to a motor vehicle accident during service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

7.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his asthma.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner is asked to address the following questions:

a.  With respect to the Veteran's asthma, is it clear and unmistakable (obvious, manifest, or undebatable) that such existed prior to active military service?  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that such was not aggravated during or by active military service, that is, above and beyond the condition's natural progression?  If it is found that the Veteran's asthma preexisted service, and was not aggravated by service, the examiner should identify the clear and unmistakable evidence upon which this opinion is based. 

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that the Veteran's asthma either preexisted service or, if preexisting, was not aggravated by service, is it is at least as likely as not (50 percent probability or more) that such was incurred in or was caused by, or is otherwise related to, the Veteran's active service.  

Additionally, the examiner should give consideration to the Veteran's theory that such was due to or aggravated by exposure to mustard gas, if exposure to such is verified, or in the alterative, as due exposure to sand and dust.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cardiovascular disability to include hypertension with chest pain.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  If a cardiovascular disability to include hypertension with chest pain is diagnosed, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in active service or is otherwise related to active service.

Additionally, the examiner should give consideration to the Veteran's theory that such was due to stress during service to include being in stationed in the Mohave desert with asthma, due to cliques that existed within his unit and the pressure of his job.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

9.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

10.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


